Citation Nr: 0419831	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Because further development is needed before deciding this 
appeal, the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).  

The available service medical records (SMRs) are negative for 
indications of hearing loss and do not reflect that the 
veteran was ever afforded audiometric testing.  During his 
March 2004 videoconference hearing the veteran testified that 
all private clinical records since service were on file, 
except for those of Dr. Riccio whose records could not be 
obtained (see pages 12 and 14 of the transcript).  
The veteran also testified that he believed some of his SMRs 
were missing, specifically those while he was in Morocco, 
North Africa (see page 14 of the transcript).  

The RO has not had the opportunity to conduct an additional 
search for these SMRs.  So the case must be remanded.

Also during the videoconference hearing, it was pointed out 
that the April 2002 rating decision that was appealed stated 
that "[t]he evidence shows that the veteran suffered from 
hearing loss while in service," but went on to conclude that 
"[s]ervice connection for hearing loss is denied since this 
condition neither occurred in nor was caused by service."  
So the veteran and his representative expressed 
their confusion over the precise grounds for the denial, 
i.e., whether the evidence demonstrated the presence of a 
hearing loss during service.  On the one hand, the RO 
apparently is denying any evidence of hearing loss in 
service.  And on the other hand, the RO is seemingly 
acknowledging a hearing loss in service.  This must be 
clarified.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000.  
Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also 
Valiao v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly 
holding that RO decisions and statements of the case may 
satisfy this requirement).  



During the videoconference hearing the undersigned presiding 
Veterans Law Judge of the Board explained the VCAA.  One of 
the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) (West 
2002), states that the duty to assist a claimant includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  See also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2003).  

Here, in conjunction with testimony at the March 2004 
videoconference hearing, the veteran submitted a December 
2003 report of private audiometric testing that, in part, 
revealed puretone threshold levels of 45 decibels at 2,000 
Hertz in each ear.  This establishes the current existence of 
bilateral hearing loss according to the requirements of 
38 C.F.R. § 3.385.  So the veteran should be scheduled for a 
VA audiological evaluation to obtain an opinion concerning 
the cause of his current bilateral hearing loss - and, in 
particular, whether it is due to exposure during service to 
loud noise (from aircraft and on the deck of an aircraft 
carrier, as he alleged in testimony at page 5 of the 
transcript) or, instead, from his civilian employment since 
service with Sikorsky aircraft, or both.

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  Also ask the 
veteran to submit any relevant evidence in his 
possession.

2.  As well, ask the veteran to provide as much 
detailed information as possible concerning any 
alleged missing SMRs, to include the dates and 
places and unit assignments.  Then take all 
appropriate steps in an effort to locate any 
missing SMRs.

3.  Thereafter, schedule the veteran for VA 
audiometric testing to confirm he has a hearing 
loss disability according to VA standards, as 
defined by 38 C.F.R. § 3.385, and to determine 
the cause of his hearing loss.  If it is 
confirmed that he has sufficient hearing loss 
to meet the threshold requirements of § 3.385, 
the examiner should render a diagnosis or opinion 
as to the etiology of the hearing loss, and 
should specifically opine as to whether it is at 
least as likely as not related to the veteran's 
military service, including any acoustic trauma 
from exposure to aircraft or on the deck of an 
aircraft carrier or, instead, from his post-
service civilian employment with Sikorsky 
aircraft, or both.

4.  Review the claims file.  If any development 
is incomplete, or if the examination report does 
not contain sufficient information to respond to 
the questions posed, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  Then readjudicate the claim for service 
connection for bilateral hearing loss.  If the 
benefit sought on appeal remains denied, prepare 
a Supplemental Statement of the Case (SSOC) and 
send it to the veteran and his representative.  
Give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


